SULLIVAN, J.'
. Epitomized Opinion
A contractor constructed a garage for the machine company and the lumber company furnished the material for the construction. The lumber was furnished at different times and the last lot of lumber was used for building forms for a driveway from the garage to the street. In an attempt by the lumber company to foreclose a mechanics lien under the Sub-contractor’s Lien Law (Sec. 831 GC.), the machine company claims the last item of lumber was an “equipment” rather than a “material” and was therefore not the subject of a lien.
(1) A driveway connecting a garage with the street is a necessary adjunct to the garage. Consequently lumber used on the premises and in the construction of such driveway would be a material rather than an equipment.
(2) A lien in favor of a mechanic will extend to all the materials furnished in good. faith notwithstanding a portion of such materials be directed to a different purpose.